PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eramaa et al.
Application No. 16/955,086
Filed: June 18, 2020
For: SYSTEM AND METHOD FOR GENERATING POWER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 18, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely submit corrected drawings on or before June 20, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed March 18, 2022, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is June 21, 2022. A Notice of Abandonment was mailed July 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed March 18, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

In review of the drawings filed with the petition on July 18, 2022 the drawings are acceptable.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET